Citation Nr: 1723638	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-03 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lower respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and chronic bronchitis.

2.  Entitlement to service connection for an upper respiratory disorder, to include allergic rhinitis or sinusitis.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a cardiovascular disability, to include atrial fibrillation and hypotension.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus, to include on an extraschedular basis.

6.  Entitlement to an initial compensable rating for service-connected hearing loss.

7.  Entitlement to an earlier effective date for an award of nonservice-connected pension benefits.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1975 to August 1978 and March 1980 to March 2001.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2010 and July 2010 rating decisions of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO).  The case was remanded by the Board in September 2014 by another Veterans Law Judge (VLJ); it is now before the undersigned.  

When the appeal was previously before the Board, it included issues of service connection for an acquired psychiatric disorder and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, a May 2016 rating decision subsequently granted those benefits and the Veteran has not indicated any disagreement with the effective dates or ratings assigned at that time.  Therefore, they are no longer on appeal.


FINDINGS OF FACT

By April 2017 correspondence, prior to the promulgation of a decision in this appeal, the Veteran indicated he wished to withdraw it; there are no questions of fact or law remaining for appellate consideration in these matters.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).  Here, an April 2017 correspondence from the Veteran indicates that he wanted "to withdraw from this appeal process" and that "[n]o further decision need to be made at this time."  As such, the Board finds that he has clearly expressed his intent to withdraw the present appeal.  Consequently, there are no further allegations or questions of factual or legal error remaining for appellate consideration and the Board has no further jurisdiction over the appeal.  Accordingly, the appeal must be dismissed.

 
ORDER

The appeal is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


